Citation Nr: 0300433	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an effective date earlier than November 18, 
1998, for a total rating for Post-traumatic Stress 
Disorder (PTSD), either on a schedular basis or based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
November 1966 to October 1970.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from June 
1992 and November 1993 rating decisions by the Denver, 
Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The June 1992 decision granted 
service connection for PTSD, rated 30 percent, effective 
from December 1991.  The veteran was granted a temporary 
total rating from October 1991 based on hospitalization 
for PTSD.  The veteran testified at a hearing at the RO 
before a hearing officer in October 1992.  In November 
1992, the RO assigned a 50 percent rating for PTSD, 
effective from December 1991.  The November 1993 rating 
decision denied TDIU.  When this case was previously 
before the Board in July 2000, it was remanded for further 
evidentiary development.  In an October 2000 rating 
decision, the RO granted TDIU and a 70 percent rating for 
PTSD, both effective from November 18, 1998.  In 
correspondence dated November 17, 2000, the veteran 
indicated he was satisfied with the award, but took 
exception with the effective date of the grant.  


FINDINGS OF FACT

1.  Prior to November 16, 1996, the veteran's PTSD (his 
only compensable service-connected disability) did not 
produce more than considerable social and industrial 
impairment.

2.  From November 16, 1996, the veteran's PTSD has 
produced severe social and industrial impairment, and has 
precluded him from securing or following a substantially 
gainful employment.





CONCLUSION OF LAW

An earlier effective date of November 16, 1996, for a 
total rating for PTSD is warranted.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400(2002); §§ 4.16(c), 4.132 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
record includes VA treatment records, VA examination 
reports, private medical records, and several lay 
statements from employers.  The veteran has been notified 
of the applicable laws and regulations.  The Board remand, 
the rating decisions, the statements of the case, and the 
supplemental statements of the case have informed him what 
he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  In November 2002 
correspondence, the Board informed the veteran of the 
provisions of the VCAA, and informed him of his and VA's 
relative responsibilities in developing evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran informed the Board in December 2002 correspondence 
that there was no additional evidence.

Factual Background

During a January 1990 VA mental health evaluation, the 
veteran indicated he had been married three times.  He had 
one or two close friends, and went fishing with friends.  
He maintained some childhood friendships.
VA treatment records from June to November 1991 reveal 
complaints of nightmares and sleep disturbances.  The 
veteran was hospitalized in October 1991 for PTSD and 
depression.  He had suicidal ideation.  He complained of 
hypervigilance, paranoia, and flashbacks.  

On May 1992 VA psychological examination, the veteran 
complained of difficulty controlling his temper, 
nightmares, sleep disturbances, distrust of people, 
difficulty making friends, flashbacks, depression, and 
avoidance behaviors.  He had last worked in January 1992, 
but was fired after sustaining a hand injury.  He stated 
that he had lost numerous jobs because of his temper.  He 
isolated himself to control his temper.  He went fishing 
with a neighbor, and was married.  The veteran was tearful 
and agitated during the interview.  PTSD and a bipolar 
disorder were diagnosed. 

In October 1992, the veteran submitted three letters from 
prospective employers stating that he could not be 
employed as a truck driver because his medication created 
too much of a liability risk in operating heavy equipment.

In October 1992, the veteran complained of intrusive 
combat thoughts, sleep disturbances and nightmares, a 
marked startle response, and a history of becoming 
assaultive at times.

VA hospitalization records from April to May 1993 reveal 
complaints of problems controlling anger.  The veteran had 
poor impulse control, and felt unable to establish 
relationships with others.  He had intrusive thoughts, 
distrust of people, sleep disturbances, and emotional 
instability.  During the hospitalization, he "did quite 
well."  He controlled his anger appropriately.

VA treatment records from March 1993 to August 1993 reveal 
that the veteran continued to have trouble controlling his 
temper.  In June 1993, he chased a man around town after a 
traffic incident.  In August 1993, he stated that he was 
depressed, had trouble organizing his life, and cried a 
lot.  He attributed much of this to frustration over not 
being able to find a job.

A vocational rehabilitation evaluation was performed in 
June 1993.  A temperament survey found that the prognosis 
for  the veteran's vocational adjustment was very poor.  
He would be unlikely to succeed in any job which required 
him to get along with people, take orders, or supervise 
someone.  The final report did indicate that there was a 
possibility of retraining, but later counseling sessions 
were suspended after the counselor and veteran could not 
locate any training options meeting the veteran's needs.

VA treatment records from February to August 1994 reveal 
some improvement in mood and sleep patterns, but the 
veteran continued to have problems controlling his anger.  
He was hospitalized in May and June 1994 due to medicine 
toxicity.  During that hospitalization, his anger and 
difficulty controlling himself were noted.  Medication was 
adjusted, and he did improve.

On August 1995 VA psychiatric examination, the veteran 
complained of recurring nightmares, flashbacks, heightened 
startle reflex, depression, anxiety, and trouble making 
and keeping friends.  He was bothered by loud noises and 
crowds.  Judgment was fair.  He talked daily with his 
mother, and visited her once a month.  He helped with 
chores, and fished.  The examiner opined that the veteran 
could do a job that was loosely supervised and had no 
interaction with the public, but he also noted the large 
amounts of medication the veteran took.

At a personal hearing in October 1996, the veteran 
testified that he was on a significant amount of 
medication, primarily for PTSD.  On an average day, he 
worked around the house or helped close neighbors with 
yard work.  He sometimes went shopping with his wife, but 
did not like crowds.  He had very few friends, and those 
he did have were close friends.  His biggest problem was 
controlling his anger.  He had been charged with assault 
several times.  The veteran felt he could do manual labor, 
but could not work with machinery.  He also stated he 
might have difficulty with supervisors.  

On November 19, 1996, VA psychiatric examination, the 
veteran reported that he could not get a job because of 
the medications he was taking.  He complained of poor 
sleep, low energy and motivation levels, irritability, 
crying spells, social withdrawal, suicidal ideation, 
nightmares, flashbacks, and exaggerated startle response.  
He only went out to shop with his wife, and he had no 
friends.  He did chores around the house.  The diagnoses 
were chronic PTSD and bipolar disorder, in a depressed 
phase.  The Global Assessment of Functioning (GAF) score 
assigned due to PTSD alone was 50.  An overall GAF score 
of 35 was assigned when the bipolar disorder was also 
considered.  The veteran was not able to work due to a 
combination of psychiatric illnesses and the side effects 
of his psychotropic medications.

VA treatment records from June 1995 to April 1997 reveal 
reports of increased frequency of flashbacks and 
nightmares following the bombing in Oklahoma City and 
seeing a movie about Vietnam.  The veteran had increased 
anxiety episodes.  His Xanax prescription was adjusted in 
June 1995 in response to increased nightmares.  His 
medication was adjusted several times.  In August 1996, 
the veteran was noted to be more agitated.  In September 
1996, he reported  continued anger and depression in 
response to repeated fly-overs of his house by a hospital 
helicopter.  The noise gave him flashbacks.  The veteran 
reported that he continued to be unemployed in October 
1996 because he was on multiple medications, but also 
stated he needed the medications to control his anger.  In 
December 1996, the veteran returned an item to the store 
for a refund; he was very shaken by the experience, as he 
usually only went out with his wife.  The veteran noted 
that he and his current wife were now friendly with his 
ex-wife.  In March 1997, he stated that he had an increase 
in the intensity of his PTSD symptoms.  He appeared very 
tense and exhausted at the appointment.  

On August 1997 VA psychiatric examination, the veteran 
insisted on having his wife present for the evaluation.  
He was polite but not cooperative.  He responded "I don't 
know" to most questions, and when pressed for further 
information, became sullen and angry.  He complained of 
nightmares and mood swings.  He felt he was unemployable 
due to the amount of medication he was on, particularly 
Xanax.  When the examiner attempted to discriminate 
between PTSD and bipolar symptoms, the veteran became 
increasingly irritated.  He reported that on a typical day 
he would watch TV and help neighbors.  He liked to help 
people.  PTSD and mixed bipolar disorder were diagnosed by 
history.  He also had a mixed personality disorder.  A GAF 
score of 45 was assigned.  The examiner felt that the 
veteran's medications did not preclude his employment, but 
felt that the veteran's hostility, aggression, 
irritability, and lack of interest in getting along with 
others effectively prevented him from obtaining reasonable 
employment.

VA treatment records from July 1997 to March 1998 reveal 
that the veteran continued to seek treatment for his 
psychiatric symptoms.  In July 1997, increased stress and 
anxiety levels were noted.  The veteran showed a 
heightened startle response to a metallic ping when a 
refrigerator condenser came on during the appointment.  
Seeing a July Fourth fireworks display triggered increased 
PTSD symptoms.  He let the air out of the tires of a truck 
in a parking lot because it was parked illegally.  A GAF 
of 40 was assigned in October 1997.  In February 1998, the 
veteran had a physical confrontation with his nephew, who 
had legal problems.  He admitted to homicidal ideation.

In June 1998, a VA examiner filed an addendum to his 
August 1997 report.  He stated that 30 percent of the 
veteran's GAF score was due to PTSD.  Bipolar disorder was 
responsible for 40 percent, and the mixed personality 
disorder caused 30 percent of the score.  The veteran 
could not work in any capacity that required interaction 
with others.  Fifty percent of this inability was due to 
PTSD.  His hostility, aggression, irritability, and lack 
of interest in getting along with others was also 50 
percent due to PTSD.

In February 1999, a VA psychologist opined that GAF scores 
were not particularly useful in assessing the function of 
patients with multiple psychiatric diagnoses.  The scores 
failed to reflect the interplay of the conditions and the 
possible wide fluctuation of scores in a very short 
period.

VA treatment records from August 1997 to September 2000 
reveal that the veteran was hospitalized in November 1998 
following an escalation in his PTSD symptoms, including 
intrusive thoughts, nightmares, agitation, and exaggerated 
startle response.  He denied suicidal ideation, but stated 
that he was indifferent to living or dying.  His discharge 
diagnoses were PTSD and bipolar disorder.  A GAF of 31 was 
assigned at discharge.  The veteran was enrolled in more 
frequent treatment sessions following his discharge.  He 
and his wife had couple counseling for a time.

On September 2000 VA psychiatric examination, the veteran 
reported his current, third, marriage was stable.  He 
avoided loud noises and reminders of Vietnam, and had 
daily intrusive thoughts of Vietnam.  He slept poorly and 
had nightmares.  He had flashbacks.  He felt detached from 
people, and reported a heightened startle response.  The 
veteran was mildly irritable throughout the interview, but 
was not as irritable as when the doctor had first met him 
ten years prior.  The veteran was concerned about 
returning to work and being supervised, but was also 
concerned about being unemployable.  He became tearful on 
two occasions during the interview.  Chronic PTSD and a 
dysthymic disorder were diagnosed.  A GAF score of 35 was 
assigned, which indicated major impairment in work, family 
relations, social functioning, and mood.  The examiner 
stated that he had known the veteran for ten years, and 
had treated him until 1996.  The veteran was "severely 
impaired" by PTSD and depression, which was secondary to 
PTSD.  The doctor did not feel there was any bipolar 
disorder present under the DSM-IV criteria.  At least 90 
percent of the veteran's impairment was due to PTSD.

Analysis

The effective date of an original award of compensation/ 
increased compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date of an 
award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The veteran's claim for service connection for PTSD was 
received in November 1991.  Since he appealed the award 
made pursuant to that claim (he filed a claim for TDIU in 
the interim, in June 1992), under the statute and 
regulation cited above, the November 1991 date of receipt 
of claim is the earliest possible date from which a total 
rating could be assigned.  However, if entitlement arose 
(the criteria for a 100 percent schedular rating or for 
TDIU were first met) subsequent to that date, the 
effective date of the award must be the date on which 
entitlement was first shown.  

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where the issue involves the assignment of an initial 
rating for a disability following the award of service 
connection for disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's PTSD has been rated under Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2002).  The rating criteria 
under Code 9411 were amended effective November 7, 1996, 
during the pendency of the veteran's claim.  (Previously 
they were found in 38 C.F.R. § 4.132.)  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, prior to 
November 7, 1996, the veteran's PTSD must be rated under 
the earlier criteria.  From November 7, 1996, it may be 
rated under either the new or the previous criteria, 
whichever are more favorable to him.  The Board has 
determined that the pre-November 7, 1996, schedular 
criteria are more favorable to the veteran. Therefore they 
must be applied.

Under the version of Code 9411 in effect prior to November 
7, 1996, a 50 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.  The criteria under DC 9411 
for a 100% rating have each been found to be an 
independent bases for granting a 100% rating.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Further, 38 C.F.R. § 4.16 has been amended during the 
period covered by this appeal.  Subsection 4.16(c), which 
no longer exists, formerly provided that where, as here, 
the sole compensable service-connected disability is a 
mental disorder rated 70 percent disabling, and the mental 
disorder precludes the veteran from securing or following 
a substantially gainful employment, TDIU is not to be 
assigned.  Instead, a total rating is to be assigned under 
the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(1995).  

The determination in this claim rests on the finding of 
when it was first shown by the evidence that the veteran 
was totally disabled/unemployable due to PTSD.  The Board 
finds that prior to November 16, 1996, the veteran's PTSD 
produced no more than  considerable social and industrial 
impairment.  He had friends, was able to interact 
sufficiently with neighbors to go fishing, and enjoyed a 
stable marriage.  Totally disabling psychoneurotic 
symptoms simply were not shown (except for a brief period 
of time when the veteran was hospitalized, and for which 
he was granted a temporary total rating based on 
hospitalization).  Further, the evidence shows that the 
veteran was not unemployable due to PTSD.  A June 1993 
vocational rehabilitation evaluation found there were 
possible areas he could be employed in.  In August 1995, 
an examiner opined that the veteran was employable despite 
his medication.  Significantly, as late as in October 1996 
the veteran himself maintained, in hearing testimony, that 
he was capable of doing manual labor; he was limited only 
in his ability to operate machinery.  Consequently, a 
total schedular rating for PTSD (or TDIU based on PTSD) 
are not warranted prior to November 16, 1996.

Since November 16, 1996 (the date of an examination when 
the examiner opined that the veteran was unemployable due 
to PTSD), the veteran has been shown to be unemployable 
due to PTSD, a status unabated to the present. Therefore, 
under the pre-November 7, 1996 38 C.F.R. § 4.132, Code 
9411 and 38 C.F.R. § 4.16(c), a total rating is warranted, 
effective November 16, 1996.


ORDER

An earlier effective date of November 16, 1996, for a 
total rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

